
	

113 S2571 IS: Kennesaw Mountain National Battlefield Park Boundary Adjustment Act of 2014
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2571
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mr. Isakson (for himself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To adjust the boundary of the Kennesaw Mountain National Battlefield Park to include the Wallis
			 House and Harriston Hill, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Kennesaw Mountain National Battlefield Park Boundary Adjustment Act of 2014.2.FindingsCongress finds that—(1)Kennesaw Mountain National Battlefield Park was authorized as a unit of the National Park System on
			 June 26, 1935, prior to which year, parts of  the Park had been acquired
			 and protected by Civil  War veterans and the War Department;(2)Kennesaw Mountain National Battlefield Park protects Kennesaw Mountain and Kolb’s  Farm, which are
			 battle sites along the route of General Sherman’s 1864 campaign to take
			 Atlanta;(3)most of the Kennesaw Mountain National Battlefield Park protects Confederate positions and
			 strategy;(4)the Wallis House is one of the few original structures remaining from the Battle of Kennesaw
			 Mountain
			 associated with Union positions  and strategy; and(5)the Wallis House is strategically located next to a Union signal station at Harriston Hill.3.Boundary adjustment; land acquisition; administration(a)Boundary adjustment(1)In generalThe boundary of the Kennesaw Mountain National Battlefield Park is modified  to include the
			 approximately 8 acres identified as  Wallis House and Harriston Hill and generally depicted on the map entitled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010.(2)Availability of mapThe map referred to in paragraph (1) shall be on file and available for inspection in the
			 appropriate offices of the National Park Service.(b)Land acquisitionThe Secretary of the Interior may acquire, from willing owners only,  land or interests in land
			 described in subsection (a) by donation or exchange.(c)AdministrationThe Secretary of the Interior shall administer land and interests in land acquired under this
			 section as part of the Kennesaw Mountain National Battlefield Park in
			 accordance  with applicable law (including regulations).
